DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a merocyanine dye of formula (1) in the reply filed on 11 July 2022 is acknowledged.  A search of claims 1-21 is extended to the concept of a merocyanine dye.  
Information Disclosure Statement
The information disclosure statements filed 14 June 2019, 17 October 2019, 7 June 2021, 17 December 2021 are acknowledged and considered.
The information disclosure statement filed 1 July 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of the office action for JP application no 2018-123088 has not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claims 1-21 are drawn to a color vision correction filter comprising at least one dye in which the filter transmits light from 440-600 nm and an optical component comprising the same.
(1) Level of skill and knowledge in the art: 
TAKESHITA (US 6135595, issued 24 October 2000) describes plastic lenses coated with different dyes that light at wavelengths 460 nm, 525, and 600 nm (dyes: column 6, line 33 to column 7, line 8; plastic lenses: example 2, column 9, line 60 to column 11, line 8; examples 4-7, column 11, line 50 to column 16, line 9; examples 9-11, column 16, line 45 to column 18, line 24).
(2) Partial structure:
Claims 1-21 do not recite any structural requirements for a dye present in the filter.  Formulae (1)-(3) are recited as possible dyes that can be used in the filter (page 6, line 27 to page 8, line 6).
(3) Physical and/or chemical properties and (4) Functional characteristics:
Dye materials C1-C8 each have different spectral characteristics (page 9, line 11 to page 12, line 11).  
(5) Method of making the claimed invention:
Figure 10 describes a polycarbonate-based filter (page 20, lines 2-13).  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-21 is/are broad and generic, with respect to color vision correction filters comprising a dye.  The possible structural variations are limitless to any color vision correction filter comprising at least one dye in which the filter transmits light from 440-600 nm and an optical component comprising the same.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of a color vision correction filter comprising at least one dye in which the filter transmits light from 440-600 nm and an optical component comprising the same in which the dye is one or more of formula (1)-(3) and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of the structure of a dye that is used in a color vision correction filter are not clear.  Applicants discuss three different types of can be used in the specification (page 26, line 27 to page 8, line 6).  None of these dyes are recited in the claims do they do not limit the metes and bounds of a dye to be used.  

    PNG
    media_image1.png
    277
    372
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    333
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    26
    99
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    198
    284
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    34
    631
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    305
    614
    media_image6.png
    Greyscale


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1-21 recite the broad recitation “wavelength band ranging from 440 nm to 600 nm, inclusive”, and the claim also recites the limitation “range of plus or minus 50 nm of 535 nm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Do applicants desire for a color vision correction filter that transmits from one, 440 nm to 600 nm or two, 505 nm to 585 nm?  
The term “lowest value of the transmittance” in claims 1-21 is a relative term which renders the claim indefinite. The term “lowest value of the transmittance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without defined lower and upper limits for transmittance, the metes and bounds of the properties of the color vision correction filter are unclear.  What is the accepted lowest transmittance for the filter?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKESHITA (US 6135595, issued 24 October 2000).  Takashita describes plastic lenses coated with different dyes that light at wavelengths 460 or 440 nm, 525 or 530 nm, and 600 nm (dyes: table 1, column 4, lines 22-65; column 6, line 33 to column 7, line 8; plastic lenses: example 2, column 9, line 60 to column 11, line 8; examples 4-7, column 11, line 50 to column 16, line 9; examples 9-11, column 16, line 45 to column 18, line 24). 
Claim(s) 1, 2, 6, 7, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYASHI (US 6149270, issued 21 November 2000).  Hayashi describes an optical lens that is a color filter for wavelengths at 530 and 565 nm (column 3, line 38 to column 6, line 40).
Claim(s) 1, 2, 6, 7, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHAK (US 20080291394, published 27 November 2008).  Ishak describes a color filter that transmits light from about 415 to 475 nm (abstract; claims 1-29).    
Conclusion
Claims 1-21 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699